Title: From John Adams to Joseph Palmer, 27 August 1776
From: Adams, John
To: Palmer, Joseph


     
      Dear sir
      Philadelphia August 27. 1776
     
     Your Favour of July 1. ought not to have lain by me, so long unanswered. But the old Apology of Multiplicity of Avocations is Threadbare.
     You Say you have been obliged to attend much upon the Fortifications. I am glad of it. I wish I could obtain Information what Fortifications have been erected, on the Islands in the Harbour, and on the Eminencies round it, of what Kind those Fortifications are, what Number of Cannon are mounted on them, what Number of Men are appointed to garrison them, and who are their Officers. I am afraid that Boston Harbour is not yet impregnable. If it is not, it ought to be made so. Boston has not grown into favour with King George, Lord North or General Howe. It is no peculiar Spight against N. York, which has induced the Fleet and Army to invade it. It is no peculiar Friendship, Favour, or Partiality to Boston, which has induced them to leave it. Be upon your Guard. Hesitate at no Expence, no Toil, to fortify that Harbour against all its Enemies. You ought to suppose the whole British Empire to be your Enemy, and prepare your plans against its Malice and Revenge. How’s Army must have Winter Quarters Some­where, and will at all Hazards. They may try at Boston—there they lost their Honour. There they would fain regain it, if they could.
     They have a hard Bone to pick, at N. York, according to present appearances. They are creeping on. Moments are now of Importance. They are landed on Long Island. If they attack our Forts in Columns they may carry them, but, if We do our Duty, they will loose the Worth of them in Blood. A few days will disclose more of their Designs.
     The Bearer, Mr. Hare, is a Brother of the celebrated Porter Brewer of this City. He wants to see the World. He means and will do no Harm. If you can show him, any Part of the Curiosities of our Countries, you will oblige him, and me, your worn out Friend and Servant
     
      John Adams
     
    